DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 

Applicant’s submission filed 06/16/2022 has been entered. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the imaging or treating of a specific cancer species (brain cancer) via administration of ultra-small nanoparticles via the subject’s airways.  Applicant’s amendments that limit the cancer species, and additional arguments, have been fully considered, and have been considered in light of previous arguments and the 132 declaration filed 12/06/2021, and are persuasive.  Specifically, the teachings of Choi are limited by the use of healthy animals which do not have tumors. Thus, Choi does not and cannot provide any expectation of nanoparticle accumulation in brain tumor. Further, Laube teaches that manufactures do not want to make nanoparticle sized drugs because they are easily exhaled when used; thus, Laube discloses that nanoparticle sized inhaled drugs are not desired because they are believed to be easily exhaled after inhalation and therefore not suitable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618